DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to communications filed on 12/3/2020.
Claims 1, 5, and 10 have been amended. The amendments have been fully considered.
Claims 8, 13, and 15 have been cancelled.
Claims 1-7, 9-12, and 14 are pending.
Response to Arguments
Applicant's arguments filed on 12/3/2020 have been fully considered but they are not persuasive. In the response filed, applicant argues in substance:
a) In page 8 of the response filed, applicant argues that Litzow et al. (US 7072858 B1, hereinafter Litzow) is non-analogous art because Litzow “relates to marketing to consumers by providing a bill payment systems for the consumer that tracks their bills and payments and then provides targeted marketing” and not to “controlling, via a single ‘service abstraction layer’, the services being used at different cloud services”.
In response to argument (a), the examiner respectfully disagrees.
In response to applicant's argument that Litzow is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Litzow is pertinent to the particular problem to which the applicant was concerned.

While applicant identified that the invention of Litzow is directed at a “marketing” and “bill payment system”, the solution includes introducing an intermediary between services consumed and the user (see col. 6, lines 21-22, “The object of this invention is to interpose a Data Processing System ("DPS") between the consumer and vendors”). The intermediary of Litzow effectively allows viewing information of the services (col. 16, lines 45-48) and using the services (col. 16, lines 5-10). 
Therefore, Litzow is pertinent to applicant’s disclosure because it provides a system that is functionally equivalent to the claimed subject matter.
The examiner does note that Litzow does not disclose that the services are cloud services, but that is addressed by introducing Kannan et al. (US 10171312 B2).
Furthermore, both Litzow is also directed to the same field of endeavor as the present application when considering, as a whole, what is being achieved, which is, optimizing services for a consumer based on collected data about the services (Litzow, col. 16, lines 17-43, and present application claim 1, “retrieving […] usage information […]; in response to the retrieving, determining […]; in response to the determining, optimizing”) by comparing the current services with additional services (Litzow, col. 21, lines 5-12 and present application, claim 1, “optimizing […] by comparing the one or more cloud services”).
Therefore, Litzow and the present application are directed to the same field of endeavor. 

In response to argument (b), the examiner respectfully disagrees. Initially, the examiner notes that the limitation “service abstraction layer of a cloud service deployment monitor” has been rejected on the basis of a combination of references because Litzow does not disclose that a service is a cloud service and other functions of the claimed service abstraction layer. 
Further, During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit's en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard. Although claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation in light of the specification). This means that the words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004).
Under the broadest reasonable interpretation standard, and in light of the specification, the service abstraction layer may be software, hardware, or a combination thereof (see paragraph [0029] of 
That is, any combination of software or hardware that performs the recited limitations is a “service abstraction layer” because it would perform the same functions. The limitations (which cover the functionality of the “service abstraction layer”) have not been individually addressed by applicant. 
c) In page 10 of the response filed, applicant argues that Kannan et al. (US 10171312 B2) fails to teach or disclose “a service abstraction layer of a cloud service deployment monitor” as recited in claim 1 because “at best, Kannan discloses a registry and a monitoring application”.
In response to argument (c), the examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by analyzing references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The limitation “a service abstraction layer of a cloud service deployment monitor” is rejected on the basis of a combination of references where Kannan has simply been used to modify the “service deployment monitor” of Litzow as “cloud service deployment monitor”. The remaining structure for the cloud service deployment monitor is disclosed by Litzow et al. (US 7072858 B1) (and also Laraki et al. (US 20030233329 A1) in response to the newly introduced limitations) as shown in the 35 USC 103 rejection, below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-12, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, it recites the limitation “in response to the optimizing, removing, by the service abstraction layer of the cloud service deployment monitor, at least one of the one or more cloud services”.
Since the limitation recites “in response to the optimizing” it’s clear that at the point this limitation is performed the optimizing has already been performed or is a different process that may or may not happen concurrently with the “removing” of the cloud service. However, the specification as filed fails to disclose an embodiment where a service is removed after the optimizing or even in a separate process than the optimizing. Rather, the specification supports removing a service during the optimizing itself as part of the optimizing process (see claim 4, “optimizing includes unsubscribing the user from at least one cloud service”).
Regarding claims 2-4, the limitations invoke, by reference, all of the limitations of claim 1. Therefore, claims 2-4 are rejected for the same reasons as set forth in claim 1, above.

Regarding claims 4-7 and 9, the limitations invoke, by reference, all of the limitations of claim 5. Therefore, claims 4-7 and 9 are rejected for the same reasons as set forth in claim 5, above.
Regarding claim 10, the limitations recite features similar in scope to claim 1. Therefore, claim 10 is rejected for the same reasons as set forth in claim 1, above.
Regarding claims 10-12 and 14, the limitations invoke, by reference, all of the limitations of claim 10. Therefore, claims 10-12 and 14 are rejected for the same reasons as set forth in claim 10, above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitations recite “optimizing includes unsubscribing the user from at least one cloud service”. Claim 4 depends from claim 1, which recites “in response to the optimizing, removing, by the service abstraction layer of the cloud service deployment monitor, at least one of the one or more cloud services”. Therefore, it’s unclear if the “least one cloud service” of claim 4 is the same as the “at least one of the one or more cloud services” of claim 1.

Regarding claim 9, the limitations recite features similar in scope to those of claim 4, with respect to claim 5. Therefore, claim 9 is rejected for the same reasons as set forth in claim 4, above, but with respect to claim 5.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 9-10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Litzow et al. (US 7072858 B1, hereinafter Litzow) in view of Kannan et al. (US 10171312 B2, hereinafter Kannan), and further in view of Laraki et al. (US 20030233329 A1, hereinafter Laraki).
Regarding claim 1, Litzow discloses  a computer-implemented method (col. 12, lines 44-46, a computer system), comprising: 
retrieving, by a service abstraction layer (col. 15, lines 40-52 and col. 16, lines 5-14, data is retrieved by a DPS; col. 16, lines 15-24, “the DPS will encode the bill, line item by line item into a standardized list […] to allow the bill to present a good or service in terms of basic units regardless of the identity of the vendor, so that aggregation and/or comparison access vendors is possible” (i.e. abstraction))
of a service deployment monitor (col. 6, lines 25-46, the DPS may be hosted, partnered with, or controlled by an entity that aggregates consumer data from services (bills)), 
usage information relating to one or more services subscribed to by a user, wherein the usage information is provided by a plurality of different service providers (col. 16, lines 17-43, what is collected is service usage information; col. 14, lines 30-47, the services may be subscription services (i.e. paid on a monthly basis for a month's worth of service) provided by a plurality of service providers),
wherein the service abstraction layer provides a single interface configured to access corresponding service interfaces at the plurality of different service providers (col. 16, lines 5-10, the DPS simulates the actions of the user over a network to access a graphical presentation from service providers), 
to view the one or more services at the plurality of different service providers (col. 16, lines 45-48, the DPS enables a user to view the services offered ("vendor's narrative description") by the service providers), and 
to use the one or more services at the plurality of different service providers (col. 16, lines 5-10, the DPS simulates the actions of the user over a network to access (use) the service providers);
in response to the retrieving, determining, by the service abstraction layer of the service deployment monitor, authorization information including subscription information associated with the one or more services and further determining value information including cost for one or more subscriptions for the one or more services (col. 20, lines 61, to col. 21, line 13, after the data is collected, customer authorizations related to periodic services are determined (see also col. 14, lines 30-36, a monthly payment for a monthly service, i.e. a subscription) and "current periodic offer" (i.e. determined from the gathered information) is compared to new bundles);
(col. 21, lines 5-12, optimizing, based on the customer authorizations, a current subscription value, and usage information (see col. 20, lines 66-67), by bundling new services and cancelling a previous service based on comparing the existing services with the new bundled services using the customer authorizations, usage information);
in response to the optimizing, removing, by the service abstraction layer of the service deployment monitor, at least one of the one or more services (col. 21, lines 5-12, cancelling prior subscription if pricing of offer is better than the prior subscription);
Litzow does not disclose that the service deployment monitor is a cloud service deployment monitor; that the services are cloud services; and that the service providers are cloud service providers; receiving, by the service abstraction layer of the cloud service deployment monitor, a request from at least one of the plurality of different cloud subscribers; and in response to the received request, determining, by the service abstraction layer of the cloud service deployment monitor, the user is authorized to have a subscription with the at least one cloud service provider to allow access to the at least one cloud service provider.
Kannan discloses a service deployment monitor that is a cloud service deployment monitor (col. 7, lines 20-21, a cloud service monitoring application (CSMA); col. 9, lines 35-42, the CSMA obtains details of cloud services); 
that services may be cloud services (col. 9, lines 33-42, the services are cloud services); and 
that the service providers are cloud service providers (col. 9, lines 33-42, the services are provided by cloud service providers).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Litzow in view of Kannan so that the service deployment monitor is a cloud service deployment monitor; that the services are cloud services; and that the service providers are cloud service providers.
One of ordinary skill in the art would have been motivated because it would increase user satisfaction in the field of cloud computing (Kannan, implied, col. 1, lines 14-29).
The combined system of Litzow and Kannan do not disclose receiving, by the service abstraction layer of the cloud service deployment monitor, a request from at least one of the plurality of different cloud subscribers; and in response to the received request, determining, by the service abstraction layer of the cloud service deployment monitor, the user is authorized to have a subscription with the at least one cloud service provider to allow access to the at least one cloud service provider.
Laraki discloses receiving, by the service abstraction layer of the cloud service deployment monitor, a request from at least one of the plurality of different cloud subscribers (Fig. 1, element 24, a subscription management server (SMS); Fig. 9, elements 214, 218, and 220, a wireless device, the SMS, and an affiliated content provider; ¶[0036], "the affiliated content provider 14 transmits a hypertext link to the wireless device 112 that, when selected by the mobile user, will initiate a subscription process"; ¶[0037], "When selected, the link generates a HTTP request that is routed to the subscription management server (SMS) 24"); and
(¶[0037], "The SMS 24 receives the subscription request in Step 60 and, in Step 62, verifies whether the mobile user is authorized to add the new subscription").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Litzow and Kannan in view of Laraki for receiving, by the service abstraction layer of the cloud service deployment monitor, a request from at least one of the plurality of different cloud subscribers; and in response to the received request, determining, by the service abstraction layer of the cloud service deployment monitor, the user is authorized to have a subscription with the at least one cloud service provider to allow access to the at least one cloud service provider.
One of ordinary skill in the art would have been motivated because it would improve efficiency of a subscription carrier (Laraki, ¶[0009] and ¶[0005]).
Regarding claim 4, the combined system of Litzow, Kannan, and Laraki discloses the invention substantially as applied to claim 1, above, wherein the optimizing includes unsubscribing the user from at least one cloud service of the one or more cloud services subscribed to by the user (Litzow, col. 21, lines 5-12, cancelling prior subscription if pricing of offer is better than the prior subscription - note that while in Litzow the services are not cloud services, what is suggested by the combination of Litzow and Kannan, as set forth in claim 1, above, is that the services of Litzow could be cloud services).
Regarding claims 5 and 9, Litzow discloses a system (col. 12, lines 44-47, a computer system (see also Figs. 1 and 2)), comprising: 
at least one data processor (col. 12, lines 44-47, a computer system (see also Figs. 1 and 2), computer systems, when adapted to perform functions, inherently include processing devices); and 
(col. 12, lines 44-47, a computer system (see also Figs. 1 and 2), note that computer systems, as known in the art, when adapted to perform functions include instructions stored in at least a memory that allow the processor to perform the functions).
The remaining limitations of claim(s) 5 and 9 do not read or further define over the limitations of claim(s) 1 and 4. Therefore, claim(s) 5 and 9 is/are rejected for the same reasons as set forth in claim(s) 1 and 4, above.
Regarding claims 10 and 14, Litzow discloses a non-transitory computer-readable medium storing instructions, which when executed by at least one data processor, result in operations (col. 12, lines 44-47, a computer system (see also Figs. 1 and 2), computer systems, when adapted to perform functions, include processing devices and instructions stored in at least a memory that allow the processor to perform the functions).
The remaining limitations of claim(s) 10 and 14 do not read or further define over the limitations of claim(s) 1 and 4. Therefore, claim(s) 10 and 14 is/are rejected for the same reasons as set forth in claim(s) 1 and 4, above.
Claims 2, 6, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Litzow (US 7072858 B1) in view of Kannan (US 10171312 B2), and further in view of Laraki (US 20030233329 A1), as respectively applied to claims 1, 5, and 10, above, and further in view of Bellini, III et al. (US 10749762 B2, hereinafter Bellini).
Regarding claim 2, the combined system of Litzow, Kannan, and Laraki discloses the invention substantially as applied to claim 1, above.
The combined system of Litzow, Kannan, and Laraki does not disclose that optimizing further comprises the abstraction layer monitoring and evaluating the plurality of different cloud service 
Bellini discloses optimizing may comprise monitoring and evaluating a plurality of different cloud service providers to dynamically match capacity to variances in workload to optimize the quantity of the one or more services (col. 13, lines 51-66, a monitoring service transmits a request for utilization information during a given time period to a cloud service provider; col. 14, lines 26-36, receiving a response from the cloud service provider including utilization information for the requested time period; col. 15, lines 45-48, evaluating the utilization information; col. 16, lines 16-25, predicting future utilization during different time intervals based on the response; col. 19, lines 30-43, based on the predictions, enabling an automatic scaling function (a service provided by the cloud service providers that dynamically matches capacity to variances see col. 10, lines 20-26) during a given time interval; note, col. 19, lines 6-16, the auto scaling function can also be disabled at another time interval, hence "optimizing" the number of services by either adding the service or removing during different time periods depending on if the service is necessary or not during that time period).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Litzow, Kannan, and Laraki in view of Bellini so that optimizing further comprises the abstraction layer monitoring and evaluating the plurality of different cloud service providers to dynamically match capacity to variances in workload to optimize the quantity of the one or more services.
One of ordinary skill in the art would have been motivated because "provider would like end customers to have the ability to set up new components, services, and configurations, which provides both more customer satisfaction and more revenue for the service provider, but do so in a controlled way that avoids problems and support calls, and also do so in an automated way that does not involve action on the part of the service provider" (Bellini, col. 6, line 66, to col. 7, line 5).
Regarding claim 6, the combined system of Litzow, Kannan, and Laraki discloses the invention substantially as applied to claim 5, above. The remaining limitations of claim(s) 6 do not read or further define over the limitations of claim(s) 2. Therefore, claim(s) 6 is/are rejected for the same reasons as set forth in claim(s) 2, above.
Regarding claim 11, the combined system of Litzow, Kannan, and Laraki discloses the invention substantially as applied to claim 10, above. The remaining limitations of claim(s) 11 do not read or further define over the limitations of claim(s) 2. Therefore, claim(s) 11 is/are rejected for the same reasons as set forth in claim(s) 2, above.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Litzow (US 7072858 B1) in view of Kannan (US 10171312 B2), and further in view of Laraki (US 20030233329 A1) and Bellini (US 10749762 B2), as applied to claims 2, above, and further in view of Bohacek (US 20140278807 A1).
Regarding claim 3, the combined system of Litzow, Kannan, and Laraki discloses the invention substantially as applied to claim 2, above, wherein the optimizing further comprises the abstraction layer monitoring and evaluating, at the plurality of different cloud service providers, application server load (Bellini, col. 14, lines 26-30, monitored utilization information can include resource load; col. 1, lines 26-27, the resources part of a server providing a service to a client; col. 10, lines 20-26, the service can be an application), 
concurrent active user sessions to optimize the quantity of the one or more cloud services (Bellini, col. 10, lines 20-33, monitored utilization information can include an amount of connections to determine if the amount of services should be modified).
While the combined system of Litzow, Kannan, Laraki and Bellini discloses improving a response time of transactions (e.g. Bellini, col. 4, lines 29-33), the combined system does not explicitly disclose that optimizing further comprises monitoring and evaluating response time of transactions.
(¶[0026], "one or more cloud service providers, shown as cloud services"; ¶[0027], "Each of cloud services [...] are separately addressable and each might include one or more monitoring sensors"; ¶[0038], collecting data from sensors, the data including "application metrics"; ¶[0040], "Application metrics include metrics such as server response time"; ¶[0047], evaluating the collected data; ¶[0008], as a result the cloud services are optimized).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of combined system of Litzow, Kannan, Laraki, and Bellini in view of Bohacek so that optimizing further comprises monitoring and evaluating, at the plurality of different cloud service providers, response time of transactions.
One of ordinary skill in the art would have been motivated because "user's key performance metric might be the response time" (Bohacek, ¶[0005]) and a "cloud consumer" may desire "a low http response time" (Bohacek, ¶[0035]).
Claims 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Litzow (US 7072858 B1) in view of Kannan (US 10171312 B2), and further in view of Laraki (US 20030233329 A1), as respectively applied to claims 5 and 10, above, and further in view of Bellini (US 10749762 B2) and Bohacek (US 20140278807 A1).
Regarding claim 7, the combined system of Litzow, Kannan, and Laraki discloses the invention substantially as applied to claim 5, above.
The combined system of Litzow, Kannan, and Laraki does not disclose that the optimizing further comprises the abstraction layer monitoring and evaluating, at the plurality of different cloud service providers, application server load, response time of transactions, and concurrent active user sessions to optimize the quantity of the one or more cloud services.
(Bellini, col. 14, lines 26-30, monitored utilization information can include resource load; col. 1, lines 26-27, the resources part of a server providing a service to a client; col. 10, lines 20-26, the service can be an application), and 
concurrent active user sessions to optimize the quantity of the one or more cloud services (Bellini, col. 10, lines 20-33, monitored utilization information can include an amount of connections to determine if the amount of services should be modified).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify combined system of Litzow, Kannan, and Laraki in view of Bellini so that the optimizing further comprises the abstraction layer monitoring and evaluating, at the plurality of different cloud service providers, application server load and concurrent active user sessions to optimize the quantity of the one or more cloud services.
One of ordinary skill in the art would have been motivated because "provider would like end customers to have the ability to set up new components, services, and configurations, which provides both more customer satisfaction and more revenue for the service provider, but do so in a controlled way that avoids problems and support calls, and also do so in an automated way that does not involve action on the part of the service provider" (Bellini, col. 6, line 66, to col. 7, line 5).
The combined system of Litzow, Kannan, Laraki, and Bellini does not disclose  that optimizing further comprises monitoring and evaluating, at the plurality of different cloud service providers, response time of transactions.
Bohacek discloses optimizing further comprises monitoring and evaluating, at the plurality of different cloud service providers, response time of transactions (¶[0026], "one or more cloud service providers, shown as cloud services"; ¶[0027], "Each of cloud services [...] are separately addressable and each might include one or more monitoring sensors"; ¶[0038], collecting data from sensors, the data including "application metrics"; ¶[0040], "Application metrics include metrics such as server response time"; ¶[0047], evaluating the collected data; ¶[0008], as a result the cloud services are optimized).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Litzow, Kannan, Laraki, and Bellini in view of Bohacek so that optimizing further comprises monitoring and evaluating, at the plurality of different cloud service providers, response time of transactions.
One of ordinary skill in the art would have been motivated because "user's key performance metric might be the response time" (Bohacek, ¶[0005]) and a "cloud consumer" may desire "a low http response time" (Bohacek, ¶[0035]).
Regarding claim 12, the combined system of Litzow and Kannan discloses the invention substantially as applied to claim 10, above. The remaining limitations of claim(s) 12 do not read or further define over the limitations of claim(s) 7. Therefore, claim(s) 12 is/are rejected for the same reasons as set forth in claim(s) 7, above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORIS D GRIJALVA LOBOS whose telephone number is (571)272-0767.  The examiner can normally be reached on M-F 10:30AM to 6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BORIS D GRIJALVA LOBOS/               Examiner, Art Unit 2446